 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 158 
The Accurate Binding Company Incorporated 
and
 Baltimore Newspaper Graphic Communications 
Union 31
ŒN, AFL
ŒCIO, CLC.  
Case 5ŒCAŒ
31367 
January 30, 2004 
DECISION
 AND
 ORDER BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on July 28, 2003, the General Counsel issued the 

complaint on October 27, 2003, against The Accurate 
Binding Company Incorporated, the Respondent, alleg-
ing that it has violated Section 8(a)(1) and (5) of the Act.  

The Respondent failed to file an answer.   
On January 2, 2004, the General Counsel filed a Mo-
tion for Default Judgment with the Board.  On January 6, 

2004, the Board issued an or
der transferring the proceed-
ing to the Board and a Notice to Show Cause why the 

motion should not be granted.  The Respondent filed no 

response.  The allegations in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board's Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 

shown.  In addition, the complaint affirmatively stated 
that unless an answer was filed by November 10, 2003, 
all the allegations in the complaint would be considered 
admitted.  Further, the undisputed allegations in the Gen-
eral Counsel™s motion disclose that the Region, by letter 

dated December 4, 2003, no
tified the Respondent that 
unless an answer was received by December 17, 2003, a 

motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel's Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Maryland cor-
poration with an office and place of business in Balti-

more, Maryland, has been engaged in the business of 

binding books and making book covers.   
During the 12-month period preceding issuance of the 
complaint, the Respondent, in conducting its business 
operations described above, sold and shipped from its 
Baltimore, Maryland facility, goods valued in excess of 

$50,000 directly to points located outside the State of 
Maryland.  We find that the Respondent is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act and that Baltimore Newspa-
per Graphic Communications Union 31ŒN, AFLŒCIO, 
CLC, is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Thomas D. Rothe has held the 
position of the Respondent™s president and has been a 
supervisor of the Respondent within the meaning of Sec-

tion 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act. 
The following employees of 
the Respondent at the Baltimore facility (the unit), constitute an appropriate 

unit for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
All production and maintenance employees employed 
by Respondent at its Baltimore, Maryland facility; but 
excluding all other employees, guards and supervisors 

as defined in the Act. 
Since in or around January 2002, and all material times 
thereafter, the Union has be
en the exclusive collective-
bargaining representative of th
e unit and, since then, the 
Union has been recognized as such representative by the 

Respondent.    
Since at least February 1, 2002, and at all material 
times, based on Section 9(a) of the Act, the Union has 

been the exclusive collective-
bargaining representative of 
the unit. 
On or about February 1, 2002, the Respondent and the 
Union entered into a collec
tive-bargaining agreement 
with respect to terms and conditions of employment of 

the unit, which agreement was to remain in effect until 

February 1, 2005.   
On or about March 10, 2003, the Respondent closed its 
business.  Since about the same date, the Respondent has 

failed to continue in effect all the terms and conditions of 
the collective-bargaining agreement by failing to pay unit 
employees severance pay pursuant to article VII of the 

agreement. 
The term and condition of employment described 
above is a mandatory subject for the purpose of collec-

tive bargaining.  The Respondent engaged in the above 
conduct without the 
Union™s consent.  
341 NLRB No. 21 
 ACCURATE BINDING CO. 159
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of the unit employees, and has thereby engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 

(7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) of the Act by failing to pay unit employees sev-

erance pay, as required by ar
ticle VII of the February 1, 
2002ŠFebruary 1, 2005 collective-bargaining agree-

ment, since it closed its business on March 10, 2003, we 

shall order the Respondent to comply with the provisions 
of article VII of the agreement and to make whole the 
unit employees for any loss of earnings and other bene-

fits they may have suffered as a result of the Respon-
dent™s unlawful conduct.  Backpay shall be computed in 
accordance with 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 
as prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
In addition, because the Respondent has closed its 
business, we shall order the Respondent to mail a copy of 
the attached notice 
to the Union and to the last known 
addresses of any unit employees who were employed by 
the Respondent on or after March 10, 2003, in order to 
inform them of the outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent, The Accurate 
Binding Company Incorpo-
rated, Baltimore, Maryland, 
its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to continue in effect the terms 
and conditions of its February 1, 2002
February 1, 
2005 collective-bargaining 
agreement with Baltimore 
Newspaper Graphic Communications Union 31ŒN, 

AFLŒCIO, CLC, by failing to pay employees in the fol-

lowing appropriate unit severance pay as required by 
article VII of the agreement.   The appropriate unit is: 
All production and maintenance employees employed 
by Respondent at its Baltimore, Maryland facility; but 
excluding all other employees, guards and supervisors 
as defined in the Act. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a)  Comply with the provisions of article VII of the 
collective-bargaining agreemen
t with respect to sever-
ance pay and make whole the unit employees, with inter-
est, for any loss of earnings and other benefits they may 
have suffered as a result of the Respondent™s failure to 

pay them severance pay since it closed its business on 
March 10, 2003, as set forth in the remedy section of this 
Decision.   
(b)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(c)  Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by the Respondent™s authorized representative, copies of 
the attached notice marked "Appendix"
1 to the Union 
and all unit employees who were employed by the Re-
spondent on or after March 10, 2003. 
(d)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 MAILED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor la
w and has ordered us to mail and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 1 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading "Mailed By Order of the Na-
tional Labor Relations Board" shall read "Mailed Pursuant To a Judg-
ment of the United States Court Of Appeals Enforcing an Order of the 
National Labor Relations Board." 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 160 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
WE WILL NOT 
fail and refuse to continue in effect the 
terms and conditions of our February 1, 2002ŠFebruary 
1, 2005 collective-bargaini
ng agreement with Baltimore 
Newspaper Graphic Communications Union 31ŒN, 
AFLŒCIO, CLC, by failing to pay employees in the fol-
lowing appropriate unit severance pay as required by 

article VII of the agreement.  The appropriate unit is: 
All production and maintenance employees employed 

by us at our Baltimore, Maryland facility; but exclud-
ing all other employees, guards and supervisors as de-
fined in the Act. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL comply with the provisions of article VII of 
the collective-bargaining agre
ement with respect to sev-
erance pay and 
WE WILL 
make whole the unit employees, 
with interest, for any loss of earnings and other benefits 
they may have suffered as a result of our failure to pay 

them severance pay since we closed our business on 
March 10, 2003.  
 THE ACCURATE BINDING 
COMPANY 
INCORPORATED
   